DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 1 April 2021. As directed by the amendment: claims 1 and 3  have been amended, and claim 2 has been canceled. Thus claims 1 and 3-9 are presently pending in this application. Applicant’s amendments to the Specification have overcome the objection rejection previously set forth in the Non-Final Office Action mailed 1 January 2021.
Response to Arguments
Applicant's arguments filed 1 April 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the function of the device of Beyerlein is the complete opposite to the present application because:
“In Beyerlein, a therapeutic agent is delivered into a lumen, for example as set forth in the patent application, blood vessels, urinary tract, intestinal track, kidney ducts and the like. In the present application, a transesophageal catheter is inserted through the esophagus (a lumen) and into tissue (fibro-fatty) to inject gas, not a therapeutic agent. It is the complete opposite of Beyerlein which users pressure sensing or measurement to find the lumen and inject a therapeutic agent into the lumen, whereas in the present invention, we enter through a lumen and inject a gas into the fibro-fatty tissue.”
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner points to the rejection of claim 2 in the non-final office action mailed 1 January 2021 and the rejection of claim 1 in the current rejection which states “the needle is fully capable of 
Additionally the examiner respectfully disagrees with Applicant’s assessment of how the device of the Beyerlein reference works. While Beyerlein [0023] describes the catheter as being for use within blood vessels, urinary tract, intestinal track, kidney ducts and the like, Beyerlein teaches the catheter being pushed through the lumens and the needle being used to deliver a fluid starting in the lumen and continuing to deliver the fluid in the body tissue at various depths while it is detecting pressure [0025], [0037]. See Beyerlein Fig 2A which shows the needle 230 being inserted into a layer of tissue 270 beyond a vessel wall [0031].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The claim limitations being interpreted under 35 U.S.C. 112(f) are: “anchoring mechanism” in claim 1, “needle biasing component” in claim 6, and “means for determining needle position and insufflation” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “Anchoring mechanism” is being interpreted as a balloon using Page 24 Lines 3-4 of the specification.
“Needle biasing component” is being interpreted as a curved conduit using Page 27 Lines 15 and 26 of the specification. 
“Means for determining needle position and insufflation” is being interpreted as a position sensor using Page 28 Lines 22-25 from the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (US 2005/0004513 A1) in view of Demertzis et al. (US 2018/0361115 A1).
Regarding claim 1, Beyerlein discloses a catheter-based system (Fig 1) for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium, the system comprising: a transesophageal catheter (100 Fig 1) configured for introduction through the esophagus of a patient ([0023] “the fluid delivery catheter has applicability for use with any region within a patient's body”, the catheter is fully capable of introduction through the esophagus), the transesophageal catheter including a needle delivery device (110 Fig 1) and associated needle (130 Fig 1) and an anchoring mechanism (112 Fig 1), wherein the needle delivery device is configured to deploy and retract the needle (Fig 3A-3C) into and from the fibro-fatty tissue through the wall of the esophagus  (the needle is fully capable of being deployed and retracted from the fibro-fatty tissue through the wall of the esophagus, [0024], [0025] “body tissue”); a therapeutic agent supply (618 Fig 6) configured to deliver therapeutic agent to the needle through the transesophageal catheter ([0040] “The syringe pump 612 pumps a therapeutic agent at a constant rate through the needle 130.”), the therapeutic agent supply being connected at the proximal end of the transesophageal catheter (622 Fig 6); and a feedback control system (612 Fig 6) configured to regulate the pressure and flow rate of the therapeutic agent from the therapeutic agent supply to the needle ([0037], [0040]). However, Beyerlein is silent to wherein the therapeutic agent is a gas.
([0068] “replacement gas”). It would have been obvious to one of ordinary skill at the time of effective filing for the therapeutic agent of Beyerlein to be a gas as taught by Demertzis et al. to avoid the entry of air into the bloodstream during the use of a catheter in the patient’s bloodstream [0005].
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (US 2005/0004513 A1) in view of Demertzis et al. (US 2018/0361115 A1) and Flaherty et al. (US 6,726,677 B1). 
Regarding claim 3, modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 1. Beyerlein further teaches wherein the anchoring mechanism secures the transesophageal catheter in position within the esophagus (the balloon 112 Fig 1 is fully capable of securing the catheter in position within the esophagus when it inflates).  
Additionally, Flaherty et al. teaches wherein the anchoring mechanism secures a catheter in position within the vessel lumen (Abstract). It would have been obvious to one of ordinary skill at the time of effective filing for the anchoring mechanism of modified Beyerlein to secure the catheter as taught by Flaherty et al. for stabilizing catheter prior to advancing the tissue penetrator (Abstract).
Regarding claim 4, modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atriumBIO5958USCIP1 according to Claim 3. Beyerlein further teaches wherein the anchoring mechanism comprises a balloon (112 Fig 1) deployable within the esophagus.  
Regarding claim 5, modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention (Fig 1).
Regarding claim 6, modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 4. However, modified Beyerlein fails to teach further comprising a needle biasing component.
Flaherty et al. teaches further comprising a needle biasing component (“curved deflecting portion” 108 Fig 4A). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Beyerlein to include a needle biasing component as taught by Flaherty et al. to project the needle transversely from the catheter (Col 9 Lines 10-12).
Regarding claim 7 modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 6. Modified Beyerlein further teaches wherein the needle is deployable via the needle biasing component (Flaherty et al. Col 9 Lines 10-12). However, modified Beyerlein fails to disclose wherein the needle is deployable distal to the balloon.
Flaherty et al. teaches, in another embodiment, wherein the needle (30 Fig 1) is deployable distal to the balloon (50 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the needle to be deployable distal to the balloon as taught by the alternate embodiment of Flaherty et al. so “the balloon may be located around or on either side of the outlet of the tissue penetrating element such that it will exert pressure against the desired tissue during or immediately after advancement of the penetrator element.” (Col 8 Lines 28-35)
Regarding claim 8, modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention (132, 134 Figs 3A-3C, Fig 4 [0035]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beyerlein (US 2005/0004513 A1) in view of Demertzis et al. (US 2018/0361115 A1), Flaherty et al. (US 6,726,677 B1) and Ben-Haim et al. (US 6,591,129 B1).
Regarding claim 9, modified Beyerlein teaches the catheter-based system for the delivery of carbon dioxide delivery to the fibro-fatty tissue between the esophagus and the heart for the prevention of esophageal damage and/or fistula during intra-cardiac ablation of the left atrium according to Claim 8. However, modified Beyerlein fails to teach wherein the means for determining needle position and insufflation comprises a three-dimensional position sensor.
Ben-Haim et al. teaches a means for determining needle position and insufflation comprises a three-dimensional position sensor (26 Fig 1C, Col 5 Line 66-Col 6 Line 2). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Beyerlein to comprise a three-dimensional position sensor as taught by Ben-Haim et al. to provide a way to detect the orientation of the catheter (Col 3 Lines 52-54).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783